Exhibit 10.1

LEAGUE NOW HOLDINGS, INC.
4075 CARAMBOLA CIRCLE NORTH
COCONUT CREEK, FLORIDA 33066
(954) 366-5079


June 24, 2009


 
Merit Times International Limited

 
P.O. Box 957, Offshore Incorporations Centre

 
Road Town, Tortola

 
British Virgin Islands

 
Attn: Chee Fung Tang



 
Re:
Binding Letter of Intent between League Now Holdings, Inc. and Merit Times
International Limited



Dear Mr. Tang:


This letter sets forth our binding letter of intent (“Letter of Intent”) among
League Now Holdings, Inc., a Florida corporation (“League Now”) and Merit Times
International Limited, a British Virgin Islands corporation (“Merit Times”) and
in connection therewith, the issuance shares of League Now to Merit Times (the
“Transaction”), subject to the terms of a definitive share purchase agreement to
be negotiated and executed by the parties.


The proposed terms of the Transaction are as follows:


1.           Definitive Agreement.  Consummation of the Transaction as
contemplated hereby will be subject to the negotiation and execution of a
mutually satisfactory definitive share purchase agreement (the “Definitive
Agreement”), setting forth the specific terms and conditions of the stock
purchase transaction proposed hereby.  The execution of the Definitive Agreement
by both parties is subject to approval by the Board of Directors of both
parties, approval by the shareholders of Merit Times, if required, and the
completion by Merit Times of a satisfactory review of the legal, financial and
business condition and prospects of League Now.  The parties will use their
reasonable best efforts to negotiate in good faith the Definitive Agreement,
which will contain, among other standard terms and conditions, the following
provisions:


(a)  
In consideration for the transfer of all of the issues and outstanding shares of
Merit Times to League Now, League Now will issue shares of its common stock to
Merit Times in an amount to be agreed upon.

(b)  
The resignation of the officers and directors of League Now effective
immediately after the closing of the Transaction, with such vacancies filled by
the nominees of Merit Times.

(c)  
Any necessary third-party consents shall be obtained prior to Closing, including
but not limited to any consents required to be obtained from League Now and
Merit Time’s lenders, creditors, vendors and lessors.

(d)  
Each party shall have completed their due diligence review of the respective
parties and shall be reasonably satisfied with the result of such review.

(e)  
Such agreement shall be in accordance with the regulations of the Peoples
Republic of China as set forth on the opinion letter attached hereto as an
exhibit from the Allbright Law Offices.



1

--------------------------------------------------------------------------------


 
2.           Conduct of Business.  Prior to the execution of a Definitive
Agreement and the closing of the Transaction, League Now will conduct its
operations in the ordinary course consistent with past practice and will not
issue any capital stock or grant any options with respect to its capital stock,
nor will League Now make any distributions, dividends or other payments to any
affiliate or shareholders.


3.           Public Announcements.  Neither party will make any public
disclosure concerning the matters set forth in this letter of intent or the
negotiation of the proposed Transaction without the prior written consent of the
other party, which consent shall not be unreasonably withheld.  If and when
either party desires to make such public disclosure, after receiving such prior
written consent, the disclosing party will give the other party an opportunity
to review and comment on any such disclosure in advance of public
release.  Notwithstanding the above, to the extent that either party is advised
by counsel that disclosure of the matters set forth in this letter of intent is
required by applicable securities laws or to the extent that such disclosure is
ordered by a court of competent jurisdiction or is otherwise required by law,
then such disclosing party will provide the other party, if reasonably possible
under the circumstances, prior notice of such disclosure as well as an
opportunity to review and comment on such disclosure in advance of the public
release.


4.           Due Diligence; Confidentiality Agreement.  Each party and its
representatives, officers, employees and advisors, including accountants and
legal advisors, will provide the other party and its representatives, officers,
employees and advisors, including accountants and legal advisors, with all
information, books, records and property (collectively, “Transaction
Information”) that such other party reasonably considers necessary or
appropriate in connection with its due diligence inquiry.  Each party agrees to
make available to the other party such officers, employees, consultants,
advisors and others as reasonably requested by the other party for meetings,
visits, questions and discussions concerning each other and the
Transaction.  Each of the parties will use its reasonable best efforts to
maintain the confidentiality of the Transaction Information, unless all or part
of the Transaction Information is required to be disclosed by applicable
securities laws or to the extent that such disclosure is ordered by a court of
competent jurisdiction.  Each party will have until 12:00PM Eastern standard
time on July 15, 2009 (the “Due Diligence Review Period”) to complete their
initial due diligence review of the respective documents, unless the Definitive
Agreement specifies a different deadline for completion of such due diligence
review.  Due to the commercially sensitive nature of the Transaction
Information, promptly following the execution of this Letter of Intent, League
Now shall cause any of its directors, representatives, officers, employees and
advisors, including accountants and legal advisors, who receive Transaction
Information to enter into a confidentiality agreement in form and substance
reasonably satisfactory to Merit Times.


5.           Exclusivity.  In consideration for the mutual covenants and
agreements contained herein, until the earlier of the closing of the Transaction
or termination of this letter of intent in accordance with its terms, League
Now, its officers, directors, employees, shareholders and other representatives
will not, and will not permit any of their respective affiliates to, directly or
indirectly, solicit, discuss, accept, approve, respond to or encourage
(including by way of furnishing information) any inquiries or proposals relating
to, or engage in any negotiations with any third party with respect to any
transaction similar to the Transaction or any transaction involving the transfer
of a significant or controlling interest in the assets or capital stock of
League Now, including, but not limited to, a merger, acquisition, strategic
investment or similar transaction (“Acquisition Proposal”).  League Now and its
officers or their respective affiliates will immediately notify Merit Times in
writing of the receipt of any third party inquiry or proposal relating to an
Acquisition Proposal and will provide Merit Times with copies of any such notice
inquiry or proposal.  Notwithstanding the foregoing, nothing in this Section 5
will be construed as prohibiting the board of directors of League Now from (a)
making any disclosure required by applicable law to its shareholders; or (b)
responding to any unsolicited proposal or inquiry to League Now (other than an
Acquisition Proposal by a third party) by advising the person making such
proposal or inquiry of the terms of this Section 5.


2

--------------------------------------------------------------------------------


 
6.           Termination.  This letter of intent may be terminated (a) by mutual
written consent of the parties hereto, (b) by either party (i) after 5:00 p.m.
Eastern standard time on December 31, 2009 if a Definitive Agreement is not
executed and delivered by the parties prior to such time, (ii) if the
Transaction is enjoined by a court or any governmental body (including if
consummation of the Transaction is enjoined pending approval by the shareholders
of Merit Times), (c) by Merit Times, if Merit Times is not satisfied with the
results of its due diligence investigation of the League Now in its sole and
absolute discretion.


7.           No Brokers.   Each party represents and warrants to the other that
there are no brokers or finders entitled to any compensation with respect to the
execution of this Letter of Intent, and each agrees to indemnify and hold the
other harmless from and against any expenses or damages incurred as a result of
a breach of this representation and warranty.


8.           Expenses.  Each of the parties will be responsible for its own
expenses in connection with the Transaction, including fees and expenses of
legal, accounting and financial advisors.


9.           Choice of Law.  This Letter of Intent shall be governed by and
construed in accordance with the internal substantive laws of the State of
Florida.


10.           Compliance with the Securities Laws.  Merit Times acknowledges
that it and its officers, directors, shareholders and employees and other
representatives may, in connection with their consideration of the proposed
Transaction, come into possession of material non-public information about
League Now.  Accordingly, Merit Times will use its best efforts to ensure that
none of its officers, directors, shareholders and employees or other
representatives will trade (or cause or encourage any third party to trade) in
any of the securities which they will receive as a result of the Transaction
while in possession of any such material, non-public information.  League Now
acknowledges that it and its officers, directors, shareholders and employees and
other representatives may, in connection with their consideration of the
proposed Transaction, come into possession of material non-public information
about Merit Times and its respective affiliates.  Accordingly, League Now will
use its best efforts to ensure that none of its officers, directors,
shareholders and employees or other representatives will trade (or cause or
encourage any third party to trade) in any of the securities which they will
receive as a result of the Transaction while in possession of any such material,
non-public information.


11.           Counterparts.  This letter of intent maybe executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Fax copies of signatures
shall be treated as originals for all purposes.
 
12.           Effect.  This letter of intent is a binding contract between the
parties, and contains the entire agreement by and among the parties to date with
respect to the subject matter hereof and supersedes any and all prior agreements
and understandings, oral or written, with respect to such matters.
 
3

--------------------------------------------------------------------------------





 
This letter of intent will terminate at 5:00 p.m. Eastern standard time on June
25, 2009 unless it has been duly executed by or on behalf of the Parties prior
to such time.


Very truly yours,


LEAGUE NOW HOLDINGS, INC.

By: /s/ James Pregiato
                        Name:  James Pregiato
                        Title:    President
Agreed and Accepted:


 
MERIT TIMES INTERNATIONAL LIMITED





By:/s/ Chee Fung Tang
Name:    Chee Fung Tang
Title:      Chairman


4